Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 28, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2011/0233027 A1 by Kolbe et al., hereinafter KOLBE.
Regarding Claim 1, KOLBE discloses a discharge apparatus (10 in Fig. 3; ¶[0024]) for discharging pellets (44 in Fig. 3; ¶[0023]) from a rotary press (100 in Fig. 2; ¶[0023]), the discharge apparatus comprising:
an inlet channel (12 in Fig. 3; ¶[0024]) configured to receive pellets from an ejection apparatus (Fig. 2 shows tablets 44 being ejected) of the rotary press;
a first discharge channel (22 in Fig. 3; ¶[0024]) connected to the inlet channel;
a second discharge channel (24 in Fig. 3; ¶[0024]) connected to the inlet channel;
a gate (36 in Fig. 3; ¶[0025]) positioned between the inlet channel and the first and second discharge channels, wherein the gate is configured to be shifted between a first position, in which pellets are directed from the inlet channel into the first discharge channel (shown in Fig. 3; ¶[0026]), and a second position, in which pellets are directed from the inlet channel into the second discharge channel (shown in Fig. 5; ¶[0027]); and
a pressure equalization channel (46 in Fig. 3; ¶[0025]) configured to open into one of the first and second discharge channels (guide channel 46 opens into channel 22 as shown in Fig. 3 or opens into channel 24 as shown in Fig. 5), wherein the pressure equalization channel is configured to equalize a pressure between the inlet channel and at least one of the first and second discharge channels (guide channel 46 is positioned between flow inlet channel 12 and channels 22, 24 such that the pressure in flow inlet channel 12 will be equalized through guide channel 46 with the pressure of the channel guide channel 46 opens into.).
Regarding Claim 2, KOLBE anticipates the discharge apparatus according to Claim 1 as explained above.  KOLBE further discloses wherein a flow cross-section of the pressure equalization channel (the cross-section of guide channel 46 in Fig. 3) is at least 10% of a flow cross-section of the inlet channel (12 in Fig. 3).  Fig. 3 shows the cross-sectional size of guide channel 46 is slightly smaller than that of flow inlet channel 12.
Regarding Claim 3, KOLBE anticipates the discharge apparatus according to Claim 1 as explained above.  KOLBE further discloses wherein a flow cross-section of the pressure equalization channel (46 in Fig. 4) is at least 100% of a flow cross-section of the inlet channel (12 in Fig. 4).  Fig. 4 shows the upper end of pressure equalization guide channel 46 restricts the flow cross-section of inlet channel 12 such that the flow cross-section of inlet channel 12 is 100% the same as the flow cross-section of guide channel 46.
Regarding Claim 4, KOLBE anticipates the discharge apparatus according to Claim 1 as explained above.  KOLBE further discloses wherein the gate (36 in Fig. 3) comprises a gate element (46 in Fig. 3) configured to be pivoted between the first position and the second position (Figs. 3 through 5 shows guide channel 46 pivoted between channel 22 and 24.).
Regarding Claim 5, KOLBE anticipates the discharge apparatus according to Claim 4 as explained above.  KOLBE further discloses wherein the gate element is a gate leaf.  ¶[0035] of the application specification defines a “gate leaf” as taking the form of a “gate plate.”  Guide channel 46 of KOLBE may be considered a U-shaped “gate plate”.  See ¶[0045] of KOLBE.
Regarding Claim 6, KOLBE anticipates the discharge apparatus according to Claim 4 as explained above.  KOLBE further discloses wherein the gate element (46 in Fig. 3) forms a portion of a wall of at least one of: (1) the inlet channel; (2) the first discharge channel; and (3) the second discharge channel.  Wall 52 of guide channel 46 forms a portion of wall 34 of channel 22 when positioned as shown in Fig. 3.  And, Wall 50 of guide channel 46 forms a portion of wall 34 of channel 24 when positioned as shown in Fig. 5.
Regarding Claim 7, KOLBE anticipates the discharge apparatus according to Claim 1 as explained above.  KOLBE further discloses wherein the pressure equalization channel (46 in Fig. 3) is directly connected to the inlet channel (12 in Fig. 3).  Fig. 3 shows the entrance of guide channel 46 is positioned within flow inlet channel 12.
Regarding Claim 8, KOLBE anticipates the discharge apparatus according to Claim 1 as explained above.  KOLBE further discloses wherein the pressure equalization channel (46 in Fig. 3) is configured to be connected to the inlet channel (12 in Fig. 3) via one or more interior spaces of the rotary press (100 in Fig. 2).  Fig. 2 shows the upper portion of discharge apparatus 10 within an interior space of rotary press 100.  Pressure equalization guide channel 46 would be positioned within the portion of discharge apparatus 10 which is shown within press 100 in Fig. 2.

Claims 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Publication No. JPH04314445A by Shimada et al., hereinafter SHIMADA.  Citation to SHIMADA will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 9, SHIMADA discloses a rotary press (Fig. 1; ¶[0001]) comprising:
a rotor (1 in Fig. 1; ¶[0013]) comprising an upper punch guide and a lower punch guide (¶[0013] discloses upper punch 2 and lower punch 3 are fitted to rotor 1);
upper press punches (2 in Fig. 1; ¶[0013] and [0017]) configured to be guided by the upper punch guide;
lower punches (3 in Fig. 1; ¶[0030] and [0017]) configured to be guided by the lower punch guide;
a die plate (1 in Fig. 1) positioned between the upper and lower punch guides and defining a plurality of openings (¶[0017] discloses rotary disc 1 has die holes), wherein the upper press punches and the lower press punches cooperate with the plurality of openings of the die plate;
at least one filling apparatus (7 in Fig. 1; ¶[0014]) configured to dispense filling material into the plurality of openings;
at least one pressing apparatus configured to cooperate with the upper press punches and lower press punches during operation to press the filling material in the plurality of openings into pellets (¶[0017] discloses compression rolls press upper and lower punches 2 and 3 to form the powder in the dies holes into tablets.);
an ejection apparatus (15 in Fig. 1; ¶[0017]) configured to eject the pellets from the plurality of openings; and
a discharge apparatus (16 in Fig. 1; ¶[0017]) configured to discharge the pellets from the rotary press, the discharge apparatus comprising,
an inlet channel (16 in Fig. 2; ¶[0018]) configured to receive pellets from the ejection apparatus,
a first discharge channel (17 in Fig. 1; ¶[0018]) connected to the inlet channel,
a second discharge channel (32 in Figs. 1 and 3; ¶[0020]) connected to the inlet channel,
a gate (19 in Fig. 2; ¶[0019]) positioned between the inlet channel and the first and second discharge channels (Figs. 1-3 show gate 19 is positioned between inlet channel 16, discharge channel 17 and discharge port 32), wherein the gate is configured to be shifted between a first position, in which pellets are directed from the inlet channel into the first discharge channel (when gate 19 is positioned to the right as shown in Fig. 2, tablets will pass from inlet channel 16 to discharge channel 17), and a second position, in which pellets are directed from the inlet channel into the second discharge channel (when gate 19 is positioned to the left as shown in Fig. 2, tablets will pass from inlet channel 16 to discharge port 32 as described in ¶[0019] and [0020]), and
a pressure equalization channel (25 in Figs. 1-4; ¶[0019]) configured to equalize a pressure between the inlet channel and at least one of the first and second discharge channels (¶[0019 and [0020] disclose piston 27 in pressure equalization piston cylinder 25 is used to shuttle tablets between take-out pipe 23 and discharge port 32 by moving tablets held in annular groove 26.  Pressure is equalized by shifting piston 27 to the right, closing off take-out pipe 23 and positioning groove 26 over discharge port 32.  Pressure within groove 26 is equalized with atmospheric pressure present in discharge port 32 when groove 26 comes into fluid communication with port 32.).
Regarding Claim 10, SHIMADA anticipates the rotary press according to Claim 9 as explained above.  SHIMADA further discloses wherein the pellets are removed from the plurality of openings and deposited onto the die plate (1 in Fig. 1) by the lower punches (3 in Fig. 1) before the pellets reach the ejection apparatus (15 in Fig. 1).  ¶[0017] discloses tablets are discharged by lower punches 3 and are then fed to ejection apparatus damper 15.
Regarding Claim 12, SHIMADA anticipates the rotary press according to Claim 9 as explained above.  SHIMADA further discloses a housing (4 in Fig. 1; ¶[0013]) configured to enclose the rotor (1 in Fig. 1) and the discharge apparatus (16 in Fig. 1).
Regarding Claim 13, SHIMADA anticipates the rotary press according to Claim 12 as explained above.  SHIMADA further discloses wherein an interior of the housing (4 in Fig. 1) is at a pressure that is different than a pressure within the discharge apparatus (16 in Fig. 1).  ¶[0013] discloses sealed box 4 is depressurized by a vacuum pump such that the pressure inside sealed box 4 would be different than that of atmospheric pressure present in discharge port 32 which is part of discharge apparatus 16.
Regarding Claim 14, SHIMADA anticipates the rotary press according to Claim 13 as explained above.  SHIMADA further discloses wherein the housing (4 in Fig. 1) is sealed from an external environment (¶[0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SHIMADA in view of U.S. Patent No. US 8,078,329 B2 to Boeckx et al., hereinafter BOECKX.
Regarding Claim 11, SHIMADA anticipates the rotary press according to Claim 9 as explained above.  However, SHIMADA is silent regarding details of ejector apparatus 15 in Fig. 1.
BOECKX teaches a rotary tablet press (1 in Fig. 1; col. 4, line 22) which has a tablet discharge device in the form of an ejection finger (9 in Fig. 1; col. 4, line 49) that guides tablets from the die table (2 in Fig. 1; col. 4, line 22) to a tablet chute (8 in Fig. 1; col. 4, line 45).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the ejector apparatus of unspecified construction disclosed by SHIMADA for the ejection finger taught by BOECKX to obtain the predictable result of a rotary press as disclosed by SHIMADA with an ejection apparatus as specified by BOECKX.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. US 10,196,212 B1 discloses a tablet discharge chute with a leaf gate; and
U.S. Patent Application Publication No. US 2006/0171577 A1 by Schmidt et al. discloses a method and apparatus for sorting tablets from a rotary press.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725